DETAILED ACTION                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 12 of copending Application No. 17/086,892 in view of Chou [US 6,559,396]. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include the claimed subject matter of the present claims except for what is not in bold type in the table below.
Application No. 17/086,938
Application No. 17/086,892
1. A sensor switch comprising: a ceramic body made from a plurality of raw ceramic blanks that are sintered after being stacked, 5said ceramic body including an intermediate layer assembly, a bottom layer assembly disposed on a bottom portion of said intermediate layer assembly, and a top layer assembly disposed on a top portion of said intermediate layer assembly and opposite to 10said bottom layer assembly, wherein said intermediate layer assembly, said bottom layer assembly and said top layer assembly cooperatively define a chamber, said intermediate layer assembly having an intermediate layer inner peripheral 15surface facing said chamber, and an intermediate layer outer peripheral surface opposite to said intermediate layer inner peripheral surface, said bottom layer assembly having a bottom layer top surface connected to said bottom portion of said 20intermediate layer assembly and facing said chamber, and a bottom layer outer peripheral surface connected to an outer periphery of said bottom layer top surface; a first conductive unit made of metal and 25including a first conductive layer disposed on and covering said intermediate layer inner peripheral surface, and at least one first internal circuit21 connected to said first conductive layer and extending from said first conductive layer to said intermediate layer outer peripheral surface; a second conductive unit made of metal and 5including a second conductive layer disposed on said bottom layer top surface, and at least one second internal circuit connected to said second conductive layer and extending from said second conductive layer to said bottom layer outer peripheral surface, 10said second conductive layer having a protruding portion protruding from said bottom layer top surface toward said chamber and spaced apart from said first conductive layer; and a conductive member rollably disposed in said 15chamber and movable between a first closed circuit position and an open circuit position; when said conductive member is in the first closed circuit position, said first conductive layer, said conductive member and said second conductive 20layer form a current path; when said conductive member is in the open circuit position, said first conductive layer, said conductive member and said second conductive layer do not form a current path; and 25when said ceramic body is placed in a normal and horizontal position, in which said bottom layer assembly, said intermediate layer assembly and said22 top layer assembly are arranged in a bottom-to-top direction, said conductive member is limited by said protruding portion of said second conductive layer and is positioned at the first closed circuit 5position.
5. The sensor switch as claimed in Claim 1, wherein said 20bottom layer assembly further has a bottom groove indented inwardly from said bottom layer top surface and communicating with said chamber, said second conductive layer being disposed in said bottom groove, said protruding portion of said second 25conductive layer protruding out of said bottom groove, said bottom groove being defined by a groove surrounding wall connected to said bottom layer top23 surface, and a groove bottom wall connected to said groove surrounding wall opposite said bottom layer top surface, said at least one second internal circuit being embedded between said raw ceramic 5blanks that form said bottom layer assembly and being connected to said second conductive layer at said groove bottom wall, said at least one second internal circuit extending from said second conductive layer to said bottom layer outer peripheral surface.
1. A sensor switch comprising: a ceramic body made from a plurality of raw ceramic blanks that are sintered after being stacked, 5said ceramic body including an intermediate layer assembly, a bottom layer assembly disposed on a bottom portion of said intermediate layer assembly, and a top layer assembly disposed on a top portion of said intermediate layer assembly and opposite to 10said bottom layer assembly, wherein said intermediate layer assembly, said bottom layer assembly and said top layer assembly cooperatively define a chamber, said intermediate layer assembly having an intermediate layer inner peripheral 15surface facing said chamber, and an intermediate layer outer peripheral surface opposite to said intermediate layer inner peripheral surface, said bottom layer assembly having a bottom layer top surface connected to said bottom portion of said 20intermediate layer assembly and facing said chamber, a bottom groove indented inwardly from said bottom layer top surface and communicating with said chamber, and a bottom layer outer peripheral surface connected to an outer periphery of said bottom layer 25top surface; a first conductive unit made of metal and including a first conductive layer disposed on and 25 covering said intermediate layer inner peripheral surface, and at least one first internal circuit connected to said first conductive layer and extending from said first conductive layer to said 5intermediate layer outer peripheral surface; a second conductive unit made of metal and including at least one second conductive layer disposed in said bottom groove, and at least one second internal circuit connected to said second 10conductive layer and extending from said second conductive layer to said bottom layer outer peripheral surface; and a conductive member rollably disposed in said chamber and movable between a first closed circuit 15position and an open circuit position; when said conductive member is in the first closed circuit position, said first conductive layer, said conductive member and said second conductive layer form a current path; 20when said conductive member is in the open circuit position, said first conductive layer, said conductive member and said second conductive layer do not form a current path; and when said ceramic body is placed in a normal and 25horizontal position, in which said bottom layer assembly, said intermediate layer assembly and said top layer assembly are arranged in a bottom-to-top26 direction, said conductive member is limited by said second conductive layer and is positioned at the open circuit position.  
52. The sensor switch as claimed in Claim 1, wherein said bottom groove is defined by a groove surrounding wall connected to said bottom layer top surface, and a groove bottom wall connected to said groove surrounding wall opposite said bottom layer top 10surface.  
3. The sensor switch as claimed in Claim 2, wherein said second conductive layer covers said bottom layer top surface, said groove surrounding wall and said 15groove bottom wall.
6. The sensor switch as claimed in Claim 3, wherein said at least one second internal circuit is embedded between said raw ceramic blanks that form said bottom layer assembly and is connected to said second 5conductive layer that extends to said groove bottom wall, said at least one second internal circuit extending from said second conductive layer to said bottom layer outer peripheral surface.
6. The sensor switch as claimed in Claim 5, wherein said at least one first internal circuit is located between said intermediate layer assembly and said bottom layer assembly.
7. The sensor switch as claimed in Claim 5, wherein said at least one first internal circuit is located between said intermediate layer assembly and said bottom layer assembly.
7. The sensor switch as claimed in Claim 5, wherein said at least one first internal circuit is located between said intermediate layer assembly and said top layer assembly.
8. The sensor switch as claimed in Claim 5, wherein said at least one first internal circuit is located between said intermediate layer assembly and said top layer assembly.
8. The sensor switch as claimed in Claim 1, wherein: said conductive member has a spherical shape and a radius of r; said chamber has an axis parallel to the 25bottom-to-top direction; and said conductive member has a maximum rolling distance of d in said chamber perpendicular to the 24 axis, and 3r<d<4 r .
9. The sensor switch as claimed in 
Claim 1, wherein: said conductive 
member has a spherical shape and a radius of r; said chamber has an axis parallel to the bottom-to-top direction; and 25said conductive member has a maximum rolling distance of d in said chamber perpendicular to the axis, and 3r<d<4 r .
10. The sensor switch as claimed in Claim 1, wherein said 15first and second conductive units are made by disposing metal materials on corresponding surfaces of said raw ceramic blanks by applying conductive adhesive to a stencil, a steel plate, or an ink jet, or by alternately using electroplating, chemical 20plating, or sputtering.
12. The sensor switch as claimed in Claim 1, wherein said first and second conductive units are made by disposing metal materials on corresponding surfaces of said raw ceramic blanks by applying conductive 25adhesive to a stencil, a steel plate, or an ink jet, or by alternately using electroplating, chemical plating, or sputtering.


In regard to claims 1 and 5, copending Application No. 17/086,892 does not disclose that the second conductive layer has a protruding portion protruding from the bottom layer top surface toward the chamber and spaced apart from the first conductive layer, the conductive member being limited by the protruding portion of the second conductive layer and is positioned at the first closed circuit position when the body is place in a normal and horizontal position, the protruding portion of the second conductive layer protruding out of the bottom groove.  Chou teaches [in Figs. 5 and 7] that the second conductive layer [40] has a protruding portion [42] protruding from the bottom layer top surface toward the chamber [23] and spaced apart from the first conductive layer [40], the conductive member [30] being limited by the protruding portion [42] of the second conductive layer [40] and is positioned at the first closed circuit position when the body [20] is place in a normal and horizontal position, the protruding portion [42] of the second conductive layer [40] protruding out of the bottom groove [43].  It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the sensor switch of copending Application No. 17/086,892 with the protruding portion of Chou in order to increase switch actuation sensitivity when the sensor switch is tilted or subject to vibration. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2-4 and 9 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. In regard to claim 1 and, Applicant argues that Chou discloses that “the ball or conductive member (30) is positioned in and limited by the rolling areas (421) defined by the downward sloping surface portions (421) of the first and second contact bodies (42) of the first and second contact terminals (40), and is not limited by the protruding portion of the second conductive layer as claimed in Claim 1 of this application.”  The Examiner disagrees.  As noted by the Applicant, the conductive member [30] of Chou [Figs. 5 and 7] is limited by some part of the protruding portion [42] of the second conductive layer [40].  Applicant further argues that “the second contact body or protruding portion (42) of the second electric contact terminal or second conductive layer (40) of Chou does not protrude from the bottom layer top surface of the bottom layer assembly of the ceramic body toward the chamber as claimed in Claim 1 of the pending application”.  The Examiner disagrees.  Chou clearly discloses [in Fig. 7] that the protruding portion [42] protrudes from the bottom layer top surface toward the chamber.  Applicant also argues that “the first and second conductive layers (40) of Chou are both located on the bottom side of the housing (20) whereas in the present application the first conductive layer (21) is located on the intermediate layer assembly (11) of the ceramic body (1), while the second conductive layer 7 (31) is located on the bottom layer assembly (12) of the ceramic body (1).”  The Examiner notes that Chou is not relied upon for these limitations.  Additionally, Applicant argues that “in each of the sensor switches of the co-pending application '892 and the tilt switch of Chou, the conductive member (6, 30) thereof moves radially inward toward the center of the chamber (10, 23) and is positioned thereat whereas in this application the conductive member (6) moves radially outward away from the center of the chamber (10) to abut against the first conductive layer (21) and is positioned thereat.”  The Examiner notes that ‘892 and Chou are relied upon for teaching the structure of the sensor switch as recited in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833